Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 12/16/2021.
Claims 1, 8, 10, and 14-15 have been amended. Claims 7, 9, and 11-13 have been newly canceled and claims 21-22 have been newly added.

Claims 1-6, 8, 10, and 14-22 are currently pending.

Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/22/2021.

Claims 1-6, 8, 10,14-15, and 21-22 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 21 objected to because of the following informalities:  The acronym UW should be spelled out at its first occurrence in the claims for purposes of clarity.  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 contains the trademark/trade name Hypothermosol TM. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific cold storage solution and, accordingly, the identification/description is indefinite.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4, 10, 14, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (PLOS ONE, 2013).
Regarding claims 1, Li teach the combination of a preservative solution containing a physiological isotonic solution (RPMI 1640), edaravone and live cells that are from a cell culture and not an organ and wherein the cells are immersed in the preservative solution (HBMEC cell culture)(page 2, Materials, Figure 2, page 3, column 1, HBMEC Treatments).
Regarding claims 4 and 14, Li teach wherein the physiological solution is RPMI 1640 and this product contains glucose (saccharide) (pages 2-3, Materials and HBMEC Treatments).
Regarding claim 10, Li do not specifically teach wherein the live cells are intended for transplantation to a living body, but Li do teach that the cells are viable and are thus suitable for such an intended use.
Regarding claim 21, Li do not include a cold storage solution for organs such as those claimed.
Regarding claim 22, Li teach wherein the cells are immersed in a preservative solution containing 10 µM edaravone (page 2 Figure 2).
Therefore the teaching of Li et al anticipates the teachings of Applicant’s claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-3, 5, 8, 10, 15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al (US 2007/0092492-previously cited) and Hai-bo et al (Chinese Journal of Tissue Engineering Research 2014-previously cited) and Watanabe et al (Cardiovascular Therapeutics 2008-newly cited).
Regarding claims 1-3, 5, 10 and 22, Matsuda teach a prosthetic tissue or sheet capable of withstanding implantation operations (abstract, page 1 para 10). When the invention is used as a pharmaceutical agent, it may further comprise a pharmaceutically acceptable carrier or the like, including antioxidants, preservatives, suspending agents, fillers, buffers and delivery vehicles, adjuvants and the like (page 15 para 207-208). The cultured prosthetic tissue may be detached in culture medium or alternatively in other isotonic solutions (physiological isotonic solution)(page 20 para 259). The size of the implantable tissue is preferably at least 6 cm2, (page 7 para 137). Cell types include skeletal myoblasts (muscle cells) (page 2 para 14-19).
Matsuda does not specifically teach wherein edaravone is included in the combination of live cells and physiological isotonic solution.
Hai-bo teach wherein edaravone has protective effects for tissue after injury, especially skeletal muscle cells (abstract).
Watanabe teach wherein edaravone is a novel antioxidant that can be used to protect cells in vitro as well as in vivo due to its radical scavenging action that prevents 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to use edaravone as the antioxidant in the carrier solution of Matsuda because Matsuda indicate that their cell sheet tissue implant can be combined with preservatives and antioxidants and because Hai-bo demonstrate that the edaravone preservative has a protective effect over cells, specifically skeletal muscle cells and Matsuda’s tissue sheet implant also contains skeletal muscle cells. One of ordinary skill in the art would have had additional motivation and reasonable expectation of success with using edaravone as a protective antioxidant in the Matsuda combination at a concentration of 1-10 µM because Watanabe also teach and suggest that this concentration of edaravone provides an antioxidant that protects cells, regardless of origin, in an in vitro environment.
 One of ordinary skill in the art would have been motivated to include a physiological isotonic solution as a suspending agent or delivery vehicle with the edaravone in the combination of Matsuda because Matsuda suggest that pharmaceutically acceptable carriers include antioxidants and suspending agents or delivery vehicles (page 15 para 208) and also suggest detaching and suspending their prosthetic tissue in an isotonic solution (page 20 para 259). 
Regarding claims 8 and 15, Matsuda teach wherein a pharmaceutically acceptable carrier can include any material known in the art (page para 207) and include wherein the inside and outside of the tissue (immersed prosthetic tissue in tubular form) are filled with physiological saline (low nutrient solution)(page 11 para 168). Therefore Matsuda suggest the use of a low nutrient preservative solution that does not permit substantial proliferation of the live cells and does not contain amino acids are suggested as suitable and beneficial as carriers of the cells as well.
Regarding claim 21, Matsuda do not require a cold storage solution such as those claimed.
Therefore the combined teachings of Matsuda et al, Hai-bo et al, and Watanabe et al render obvious Applicant’s invention as claimed.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al (US 2007/0092492-previously cited) and Hai-bo et al (Chinese Journal of Tissue Engineering Research 2014-previously cited) and Watanabe et al (Cardiovascular Therapeutics 2008-newly cited) as applied to claims 1-3, 5, 8, 10, 15 and 21-22 above and further in view of Abraham et al (Circulation Research 2005-previously cited).
Regarding claim 6, the combined teachings of Matsuda, Hai-bo and Watanabe render obvious the claimed invention, and Matsuda teach wherein their cell structure may include skeletal myoblast or fibroblast (page 2 para 19-20), but do not specifically include wherein the live cells include both skeletal muscle cells with fibroblasts.

One of ordinary skill in the art would have been motivated with a reasonable expectation of success to use the skeletal myoblasts with fibroblasts as described in Abraham as the transplantable cell types with the preservative solution of Matsuda because Abraham teach that skeletal muscle cells are an attractive cell type for transplantation and that vials containing human skeletal myoblasts obtained from Cambrex also contained fibroblasts and because Hai-bo demonstrate that the edaravone preservative has a protective effect over cells, specifically skeletal muscle cells, and Watanabe demonstrate that edaravone is effective at protecting multiple cell types, including muscle, and Abraham’s cells for implantation also contain skeletal muscle cells.
Therefore the combined teachings of Matsuda et al, Hai-bo et al, Watanabe et al and Abraham et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 10,14-15, and 21-22 have been considered but are moot because the arguments do not relate to the new grounds of rejection recited above.
.



Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632